IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50667
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MARTIN DARNELL COBB, also known as Martin Cobb,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                            (97-CR-49-1)
                        --------------------
                          January 26, 2000

Before POLITZ, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Martin Darnell Cobb appeals the sentence

imposed by the district court at resentencing.     Cobb argues that

the district court erred in failing to make findings of fact as

ordered by this court in the opinion remanding for resentencing and

that the district court clearly erred in finding the applicable

drug quantities for sentencing purposes. The information contained

in   the   numerous   debriefing   interviews   introduced   at   the

resentencing hearing was shown to be reliable and is sufficient to

demonstrate by a preponderance of the evidence that the amounts of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
crack cocaine distributed in Gatesville, Texas by Cobb and the

others conspiring with him exceeded 1.5 kilograms.

AFFIRMED.




                                2